Citation Nr: 1730313	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  05-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Esq.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial 10 percent disability rating, effective February 28, 2005. 

By a January 2007 Decision Review Officer (DRO) decision, the disability rating assigned to the Veteran's PTSD was increased to 30 percent retroactive to February 28, 2005.  As the 30 percent evaluation was less than the maximum available rating, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In a January 2010 decision, the Board, in relevant part, denied the Veteran's claim for an evaluation in excess of 30 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, the Court vacated the January 2010 Board decision, and remanded the matter to the Board for further proceedings consistent with its decision.   In March 2013, the Board remanded the PTSD claim for further development, as well as a claim for TDIU found to be raised by the Court in the March 2012 Memorandum Decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In a July 2014 rating decision, the RO increased the disability evaluation for PTSD to 50 percent disabling, effective January 28, 2013; again, the matter remained on appeal as the RO did not assign the maximum disability rating possible.  AB, 6 Vet. App. 35 (1993).  In January 2015, the Board denied an initial evaluation in excess of 30 percent prior to January 28, 2013, and in excess of 50 percent thereafter, for PTSD.  The Board additionally denied the claim for TDIU.  The Veteran appealed both denials to the Court.  In a November 2016 Memorandum Decision, the Court affirmed the denial of an initial evaluation in excess of 30 percent prior to January 28, 2013, and in excess of 50 percent thereafter, for PTSD.  The denial of the issue of TDIU was set aside and remanded for further proceedings consistent with the Memorandum Decision. 

By this decision, the Board is also granting a motion to advance this case on the Board's docket, pursuant to 38 C.F.R. § 20.900 (c), as the Veteran has credibly claimed financial hardship.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to TDIU.  Applicable law provides that TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent. See 
38 C.F.R. § 4.16(a).

In this case, the Veteran is service-connected for and currently assigned a 50 percent rating for PTSD and a noncompensable rating for a scar of the right forehead.  A combined 50 percent rating is currently in effect.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

On his February 2014 formal application for TDIU, the Veteran reported that he last worked full time in December 2005 as a truck driver.  He indicated PTSD and his back and left hip prevented him from following any substantially gainful occupation.  On an additional application received in March 2014, the Veteran indicated that he stopped working in 2005 as a result of a motor vehicle accident. The Veteran has a high school education.  Records from the Social Security Administration (SSA) show the Veteran was adjudged disabled as of December 2005.  His primary diagnosis was for status post left hip fracture.  A secondary diagnosis of anxiety related disorders was also confirmed.

A 2008 VA examination report indicated that while the Veteran was receiving SSA disability benefits primarily due to his hip injury, before that time he was having trouble getting along with others on the job because of his irritability.  The report also showed he did a little plumbing work on his own because he could not work for others, but was not making a living at it.  The examiner also stated that since the Veteran's irritability was getting worse, increased problems concentrating would be expected to be a continued problem on the job.  The Veteran and his wife indicated in various statements that his auto accident was caused by a flashback to combat in Vietnam.  See e.g. February 2007 and May 2005 statements.   The March 2013 VA examiner indicated that the Veteran was not considered unemployable "just due to his PTSD."  

A question has been raised as to whether the Veteran's PTSD may interfere with employment.  The RO expressly considered whether an extraschedular rating was appropriate and declined to refer the Veteran's claim in the July 2014 supplemental statement of the case.  The RO reasoned that the evidence failed to show he was unemployable due to his service-connected disabilities.  The RO noted that the left hip condition, which the Veteran indicated prevented him from working in addition to his PTSD, was not a service-connected condition.  The RO also added that the Veteran reported that he had not worked since the 2005 auto accident, which SSA also indicated was the disability onset date.  Finally, the RO noted that the VA examiner determined that while the Veteran had some problems with his bosses, he was able to maintain employment until his accident in 2005 when he discontinued working. 

The Board does not have the authority to grant an extraschedular evaluation in the first instance; however, it is not precluded from reviewing a RO determination that referral is not warranted and confirming that decision.  In this case, based on the factual circumstances presented, the Board concludes referral is needed.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether referral to "appropriate first-line officials" for extraschedular rating is required).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran with an updated 38 C.F.R. § 3.159(b) notice letter and take any necessary follow-up action (e.g., requesting medical records) based upon his response.

2.  The Veteran should be afforded a new VA mental health examination, with a psychiatrist or psychologist, addressing the extent to which his service-connected disabilities (PTSD and a scar of the right forehead), in and of themselves and without regard to age, affect his ability to secure and follow a substantially gainful occupation.  These findings should be based upon a claims file review, an interview with the Veteran, and the examination findings.  All opinions must be supported by a detailed rationale.

3.  The RO should refer the Veteran's claim of entitlement to TDIU to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under             38 C.F.R. § 4.16(b) (2016).

4.  Thereafter, the RO should readjudicate the claim, with full consideration of 38 C.F.R. § 4.16(b) (2016).  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate supplemental statement of the case and allow them an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




